Name: Commission Implementing Regulation (EU) No 439/2014 of 29 April 2014 amending Regulation (EC) No 250/2009 implementing Regulation (EC) No 295/2008 of the European Parliament and of the Council concerning structural business statistics, as regards the definitions of characteristics and the technical format for the transmission of data Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: business organisation;  technology and technical regulations;  information technology and data processing;  labour market;  economic analysis
 Date Published: nan

 30.4.2014 EN Official Journal of the European Union L 128/72 COMMISSION IMPLEMENTING REGULATION (EU) No 439/2014 of 29 April 2014 amending Regulation (EC) No 250/2009 implementing Regulation (EC) No 295/2008 of the European Parliament and of the Council concerning structural business statistics, as regards the definitions of characteristics and the technical format for the transmission of data (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 295/2008 of the European Parliament and of the Council of 11 March 2008 concerning structural business statistics (1), and in particular Article 11(1)(a) and (c) thereof, Whereas: (1) Regulation (EC) No 295/2008 of the European Parliament and the Council established a common framework for the collection, transmission and evaluation of European statistics on the structure, activity, competitiveness and performance of businesses in the Union. (2) Commission Regulation (EC) No 250/2009 (2) established the definitions of characteristics and the technical format for the transmission of data. (3) It is necessary to specify definitions for the characteristics of the demography of enterprises with at least one employee to respond to the need for increased international comparability of results, especially for statistics on entrepreneurship. These definitions should be added in Annex I to Regulation (EC) No 250/2009. The technical format for the transmission of data as set out in Annex II to Regulation (EC) No 250/2009, including the list of data set identifiers, the series and the list of variables should therefore be updated accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Annexes I and II to Regulation (EC) No 250/2009 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 29 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 97, 9.4.2008, p. 13. (2) Commission Regulation (EC) No 250/2009 of 11 March 2009 implementing Regulation (EC) No 295/2008 of the European Parliament and of the Council as regards the definitions of characteristics, the technical format for the transmission of data, the double reporting requirements for NACE Rev.1.1 and NACE Rev.2 and derogations to be granted for structural business statistics (OJ L 86, 31.3.2009, p. 1). ANNEX Annexes I and II to Regulation (EC) No 250/2009 are amended as follows: 1. Annex I is amended as follows: (a) the following Codes are inserted before Code 11 11 0: Code : 11 01 0 Name : Population of active enterprises having at least one employee in t Annex : IX Definition: A count of market enterprises that had at least one employee at any time during a given reference period t. Code : 11 02 0 Name : Number of active enterprises that have the first employee in t Annex : IX Definition: A count of market enterprises that had the first employee at any time during a given reference period t. This can concern births of enterprises as defined in 11 92 0, but also enterprises as defined in 11 91 0 if the enterprises have already been active in previous reference periods, but did not have any employee in two previous reference periods. Code : 11 03 0 Name : Number of enterprises having no employees anymore from any point in time in t Annex : IX Definition: A count of market enterprises that have no employees anymore from any point in time in a given reference period t and that had at least one employee at an earlier point in time in a given reference period t. This can concern deaths of enterprises as defined in 11 93 0, with at least one employee, but also enterprises as defined in 11 01 0 if the enterprises still remain active, but have no employees any more from any point in time in a given reference period t and the two following reference periods: t + 1 and t + 2. The same applies if the contract of employment of the last employee ends in t on 31 December. Code : 11 04 1 Name : Number of enterprises that had the first employee at any point in time in t  1 and that had also at least one employee at any point in time in t Code : 11 04 2 Name : Number of enterprises that had the first employee at any point in time in t  2 and that had also at least one employee at any point in time in t Code : 11 04 3 Name : Number of enterprises that had the first employee at any point in time in t  3 and that had also at least one employee at any point in time in t Code : 11 04 4 Name : Number of enterprises that had the first employee at any point in time in t  4 and that had also at least one employee at any point in time in t Code : 11 04 5 Name: : Number of enterprises that had the first employee at any point in time in t  5 and that had also at least one employee at any point in time in t Annex : IX Definition: A count of market enterprises having had at least one employee at any point in time in every year from the year of having the first employee (t  1 to t  5) until a given reference period t. The population of enterprises that have the first employee in t is defined as in characteristics 11 02 0. An enterprise is also considered to have survived if the linked legal unit(s) have ceased to be active, but their activity has been taken over by a new legal unit set up specifically to take over the factors of production of that enterprise (= survival by take-over).; (b) the following Code is inserted before Code 12 11 0: Code : 11 96 0 Name : Number of high growth enterprises measured in employment in t Annex : IX Definition: A count of market enterprises, having at least 10 employees in t  3, with average annualised growth in number of employees greater than 10 % per annum, over a three year period (t  3 to t). It does not include enterprises, as defined in 11 92 0, in t  3.; (c) the following Codes are inserted before Code 16 11 0: Code : 16 01 0 Name : Number of persons employed in t in the population of active enterprises having at least one employee at any point in time in t Annex : IX Definition: Number of persons employed is defined as in characteristic 16 91 0. The population of active enterprises having at least one employee at any point in time in t is defined as in characteristic 11 01 0. Code : 16 01 1 Name : Number of employees in t in the population of active enterprises having at least one employee at any point in time in t Annex : IX Definition: Number of employees is defined as in characteristic 16 91 1. The population of active enterprises having at least one employee at any point in time in t is defined as in characteristic 11 01 0. Code : 16 02 0 Name : Number of persons employed in t in the population of enterprises that have the first employee in t Annex : IX Definition: Number of persons employed is defined as in characteristic 16 91 0. The population of enterprises that have the first employee in t is defined as in characteristic 11 02 0. Code : 16 02 1 Name : Number of employees in t in the population of enterprises that have the first employee in t Annex : IX Definition: Number of employees is defined as in characteristic 16 91 1. The population of enterprises that have the first employee in t is defined as in characteristic 11 02 0. Code : 16 03 0 Name : Number of persons employed in t in the population of enterprises that have no employees anymore from any point in time in t Annex : IX Definition: Number of persons employed is defined as in characteristic 16 91 0. The population of enterprises that have no employees anymore from any point in time in t is defined as in characteristic 11 03 0. Code : 16 03 1 Name : Number of employees in t in the population of enterprises that have no employees anymore from any point in time in t Annex : IX Definition: Number of employees is defined as in characteristic 16 91 1. The population of enterprises that have no employees anymore from any point in time in t is defined as in characteristic 11 03 0. Code : 16 04 1 Name : Number of persons employed in t in the population of enterprises that had the first employee at any point in time in t  1 and that have also at least one employee at any point in time in t Code : 16 04 2 Name : Number of persons employed in t in the population of enterprises that had the first employee at any point in time in t  2 and that have also at least one employee at any point in time in t Code : 16 04 3 Name : Number of persons employed in t in the population of enterprises that had the first employee at any point in time in t  3 and that have also at least one employee at any point in time in t Code : 16 04 4 Name : Number of persons employed in t in the population of enterprises that had the first employee at any point in time in t  4 and that have also at least one employee at any point in time in t Code : 16 04 5 Name : Number of persons employed in t in the population of enterprises that had the first employee at any point in time in t  5 and that have also at least one employee at any point in time in t Annex : IX Definition: Number of persons employed is defined as in characteristic 16 91 0. The population of enterprises that had the first employee at any point in time in t  1 to t  5 and that had also at least one employee at any point in time in t is defined as in characteristic 11 04 1 to 11 04 5. Code : 16 05 1 Name : Number of persons employed in t  1 in the population of enterprises that had the first employee at any point in time in t  1 and that have also at least one employee at any point in time in t Code : 16 05 2 Name : Number of persons employed in t  2 in the population of enterprises that had the first employee at any point in time in t  2 and that have also at least one employee at any point in time in t Code : 16 05 3 Name : Number of persons employed in t  3 in the population of enterprises that had the first employee at any point in time in t  3 and that have also at least one employee at any point in time in t Code : 16 05 4 Name : Number of persons employed in t  4 in the population of enterprises that had the first employee at any point in time in t  4 and that have also at least one employee at any point in time in t Code : 16 05 5 Name : Number of persons employed in t  5 in the population of enterprises that had the first employee at any point in time in t  5 and that have also at least one employee at any point in time in t Annex : IX Definition: Number of persons employed is defined as in characteristic 16 91 0. The population of enterprises that had the first employee at any point in time in t  1 to t  5 and that had also at least one employee in t is defined as in characteristic 11 04 1 to 11 04 5.; (d) the following Code is inserted before Code 17 32 0: Code : 16 96 1 Name : Number of employees in high growth enterprises measured in employment in t Annex : IX Definition: The number of employees is defined as in characteristic 16 91 1. The population of high growth enterprises measured in employment is defined as in characteristic 11 96 0.; 2. Annex II is amended as follows: (a) in point 2, the following data set identifiers are added to the list: Series type Name Data set identifier Annual enterprise statistics for insurance services and pension funds 1G RSBSSERV_1G1_A Annual demographic statistics on enterprises with at least one employee, broken down by legal form 9E RSBSBD_9E1_A Annual demographic statistics on enterprises with at least one employee, broken down by employee size classes 9F RSBSBD_9F1_A Annual preliminary results on deaths of enterprises with at least one employee, broken down by legal form 9G RSBSBD_9G1_A Annual preliminary results on deaths of enterprises with at least one employee, broken down by employee size classes 9H RSBSBD_9H1_A Annual statistics on high growth enterprises measured in employment 9M RSBSBD_9 M1_A Annual preliminary statistics on high growth enterprises measured in employment 9P RSBSBD_9P1_A (b) in point 2, the title of the series type and the data set identifier related to 1D are replaced by the following: Series type Name Data set identifier Annual enterprise statistics for central banking and credit institutions classified in NACE Rev.2 64.19 1D RSBSSERV_1D2_A (c) in point 4.1, the following series are added to the list: Series type Code Annual enterprise statistics for insurance services and pension funds 1G Annual demographic statistics on enterprises with at least one employee, broken down by legal form 9E Annual demographic statistics on enterprises with at least one employee, broken down by employee size classes 9F Annual preliminary results on deaths of enterprises with at least one employee, broken down by legal form 9G Annual preliminary results on deaths of enterprises with at least one employee, broken down by employee size classes 9H Annual statistics on high growth enterprises measured in employment 9M Annual preliminary statistics on high growth enterprises measured in employment 9P (d) in point 4.1, the title of the series type relating to code 1D is replaced by the following: Annual enterprise statistics for central banking and credit institutions classified in NACE Rev.2 64.19 (e) in point 4.5, the following variables are added to the list, in numerical order: Variable title Code Annex Population of active enterprises having at least one employee in t 11 01 0 IX Number of active enterprises that have the first employee in t 11 02 0 IX Number of enterprises having no employees anymore in t 11 03 0 IX Number of enterprises that had the first employee in t  1 and that had also at least one employee in t 11 04 1 IX Number of enterprises that had the first employee in t  2 and that had also at least one employee in t 11 04 2 IX Number of enterprises that had the first employee in t  3 and that had also at least one employee in t 11 04 3 IX Number of enterprises that had the first employee in t  4 and that had also at least one employee in t 11 04 4 IX Number of enterprises that had the first employee in t  5 and that had also at least one employee in t 11 04 5 IX Number of high growth enterprises measured in employment in t 11 96 0 IX Number of persons employed in t in the population of active enterprises having at least one employee in t 16 01 0 IX Number of employees in t in the population of active enterprises having at least one employee in t 16 01 1 IX Number of persons employed in t in the population of enterprises that have the first employee in t 16 02 0 IX Number of employees in t in the population of enterprises that have the first employee in t 16 02 1 IX Number of persons employed in t in the population of enterprises that have no employees anymore in t 16 03 0 IX Number of employees in t in the population of enterprises that have no employees anymore in t 16 03 1 IX Number of persons employed in t in the population of enterprises that had the first employee in t  1 and that have also at least one employee in t 16 04 1 IX Number of persons employed in t in the population of enterprises that had the first employee in t  2 and that have also at least one employee in t 16 04 2 IX Number of persons employed in t in the population of enterprises that had the first employee in t  3 and that have also at least one employee in t 16 04 3 IX Number of persons employed in t in the population of enterprises that had the first employee in t  4 and that have also at least one employee in t 16 04 4 IX Number of persons employed in t in the population of enterprises that had the first employee in t  5 and that have also at least one employee in t 16 04 5 IX Number of persons employed in t  1 in the population of enterprises that had the first employee in t  1 and that have also at least one employee in t 16 05 1 IX Number of persons employed in t  2 in the population of enterprises that had the first employee in t  2 and that have also at least one employee in t 16 05 2 IX Number of persons employed in t  3 in the population of enterprises that had the first employee in t  3 and that have also at least one employee in t 16 05 3 IX Number of persons employed in t  4 in the population of enterprises that had the first employee in t  4 and that have also at least one employee in t 16 05 4 IX Number of persons employed in t  5 in the population of enterprises that had the first employee in t  5 and that have also at least one employee in t 16 05 5 IX Number of employees in high growth enterprises measured in employment in t 16 96 1 IX